EXHIBHIT 10.1
 
SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of March 2,
2012 by and among Sionix Corporation, a Nevada corporation (the “Company”), and
RevH20 LLC, a Delaware limited liability corporation, (the “Purchaser”).  The
foregoing parties are sometimes referred to hereinafter individually as a
“Party” or collectively as the “Parties.”
 
RECITALS
 
WHEREAS, pursuant to the Subscription Application of the Purchaser of even date
herewith (each a “Subscription Application”), and pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, the Company desires to sell to the Purchaser and the
Purchaser desires to acquire from the Company that number of units of the
Company’s securities (the “Units”) as are set forth on the Purchaser’s signature
page annexed hereto, at a price of $0.06 per Unit, subject to the terms and
conditions of this Agreement and the other documents or instruments contemplated
hereby; and
 
WHEREAS, each Unit consists of: (i) one share of the Company’s $0.001 par value
common stock (the “Common Stock”), and (ii) a three-year warrant, in the form of
Exhibit A attached hereto, to purchase the number of shares of Common Stock
equal to the number of Units purchased by the Purchaser multiplied by fifty
percent (50%), at an exercise price of $0.17 per share (collectively,
“Warrants”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:
 
AGREEMENT
 
Section 1        Sale and Issuance of Units.
 
1.1  Subject to the terms and conditions of this Agreement, the Company’s board
of directors has authorized the sale and issuance of up to 4,166,667 Units (the
“Offering”).  At the Closing, the Company shall sell and issue to the Purchaser,
and the Purchaser shall purchase from the Company, the number of Units set forth
on the Purchaser’s signature page hereto. The Company intends to enter into this
same form of purchase agreement with certain other purchasers (collectively, the
“Other Purchasers”, and collectively with the Purchaser, the “Purchasers”) and
expects to complete sales of Units to them.  The maximum number of Units that
the Company may sell to the Purchasers is 4,166,667. The Purchaser’s obligations
hereunder are expressly not subject to or conditioned on the purchase of Units
by any or all of such Other Purchasers.
 
1.2  The aggregate purchase price for the Units to be purchased by the Purchaser
(the “Purchase Price”) shall be the amount set forth on the Purchaser’s
signature page hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.      The Closing.
 
2.1   The closing of the sale and issuance to the Purchaser (the “Closing”)
shall take place on the date when the Company receives all of the materials
required, including, without limitation, immediately available funds via wire
transfer or a certified check equal to the subscription amount set forth on the
Purchaser’s signature page hereto.
 
2.2   At the Closing, the Company shall instruct its transfer agent to issue and
deliver to the Purchaser a certificate representing the Common Stock, against
receipt by the Company of a certified bank check or wire transfer in an
aggregate amount equal to the Purchase Price for the Units set forth on the
Purchaser’s signature page hereto.
 
Section 3.      Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1   Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.
 
3.2   Authorization of Agreement, Etc.
 
The execution, delivery, and performance by the Company of its obligations under
this Agreement, and the Subscription Application, and each other document or
instrument contemplated hereby or thereby (collectively, the “Transaction
Documents”) has been duly authorized by all requisite corporate action on the
part of the Company; and this Agreement and the Transaction Documents have been
duly executed and delivered by the Company.  Each of the Transaction Documents,
when executed and delivered by the Company, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3   Issuance of Common Stock and Warrants.
 
The Units are duly authorized and, when paid for and issued in accordance with
the Transaction Documents, will be duly and validly issued, fully paid, and
nonassessable, free and clear of all liens.
                                                                                              
 
2

--------------------------------------------------------------------------------

 
 
Section 4        Representations and Warranties of the Purchaser.
 
The Purchaser hereby represents and warrants to the Company as follows:
 
4.1   Authorization of the Documents.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.2   Investment Representations.
 
All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.
 
4.3   Access to Company Information.
 
The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers, either in person or telephonically). The Purchaser has
reviewed copies of all periodic and current reports filed by the Company (the
“Filings”) with the Securities and Exchange Commission (the “Commission”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) since
September 30, 2009, all of which are available for review at www.sec.gov.  The
Purchaser further acknowledges that it is familiar with the contents of the
Filings and that there is no further information about the Company that the
Purchaser desires in determining whether to acquire the Units in the Offering.
 
4.4   Risk Factors
 
The Purchaser understands that an investment in the Units entails a substantial
risk of loss.  The purchaser has read and understands all of the Risk Factors
set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended
September 30, 2011, available for review at www.sec.gov.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 5.      Brokers and Finders.


The Company at its discretion will pay Northland Securities, Inc. (“Northland”),
a registered broker-dealer engaged by the Company, and other selected dealers
accepted by the Company, the cash fees and warrants pursuant to their
agreements.  The Purchaser understands that Northland is not serving as
placement agent for the Offering and has not performed any due diligence on the
Company.  The Purchaser acknowledges and agrees that Northland is not making any
recommendation to the Purchaser with respect to the Units, and that any and all
due diligence must be performed by the Purchaser prior to making an investment
in the Offering.
 
Section 6.      Indemnification by the Purchaser.


The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:


(a)   any breach of or inaccuracy in any of the Purchaser’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and


(b)   any action, suit, or proceeding based on a claim that the Purchaser’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any current or former officer, director, employee, or agent
of the Company under the Securities Act.


Section 7.       Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 8.       Entire Agreement.
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.
 
Section 9.       Notices.
 
All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:
 
if to the Company, to:
 
Sionix Corporation
914 Westwood Blvd., Box 801
Los Angeles, CA  90024
Attention: David R. Wells, President & CFO


with a copy to:


Richardson & Patel LLP
1100 Glendon Avenue., Suite 850
Los Angeles, CA 90024
Attention: Kevin Friedmann


And if to the Purchaser at the address of the Purchaser set forth on the
Purchaser’s signature page hereto;
 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 10.    Amendments.
 
This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
Purchasers who hold a majority of the Common Stock and shares of Common Stock
underlying Warrants acquired in the Offering.
 
Section 11.    Governing Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether in the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.  In furtherance of the
foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.
 
Section 12.    Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of California and the United States of America located
in the City of Los Angeles, California, and, by execution and delivery of this
Agreement, the Company hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Purchaser hereby irrevocably waives, in connection with any such action or
proceeding, any objection, including, without limitation, any objection to the
venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.  The Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.
 
Section 13.    Severability.
 
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited, or unenforceable for any reason, such provision, as
to such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 14.    Independence of Agreements, Covenants, Representations and
Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibits and any schedules annexed hereto are hereby made part of this Agreement
in all respects.
 
Section 15.    Counterparts.
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
Section 16.    Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 17.    Expenses.
 
Each Party shall pay its own fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement, the
Transaction Documents and any document or instrument contemplated hereby or
thereby.
 
Section 18.    Preparation of Agreement.
 
The Company prepared this Agreement and the Transaction Documents solely on its
behalf.  Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion.  Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its
interests.  Each Party agrees that no conflict, omission, or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied, or
otherwise construed against any other Party to this Agreement on the basis that
such Party was responsible for drafting this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


Section 19.    Use of Proceeds.


The Company shall use the net proceeds from the Offering for general working
capital purposes.  The term “Company indebtedness” shall not include account and
trade payables incurred in the ordinary course of business or accrued but unpaid
wages or consulting fees.


 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGES FOLLOW]
 
 
8

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the date first written above.
 

 
COMPANY:
          SIONIX CORPORATION          
By:
/s/: David R. Wells      
Name: David R. Wells
     
Title: President and CFO
         

 
[PURCHASER’S SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE TO SIONIX CORPORATION
SECURITIES PURCHASE AGREEMENT
 
PURCHASER:
    RevH20 LLC   E. David Kailbourne
Name of Purchaser (Individual or Institution)
 
Name of Individual representing Purchaser (if an Institution)
 
 
 
 
    Chief Executive Officer   /s/ E. David Kailbourne
Title of Individual representing Purchaser (if an Institution)
 
Signature of Individual Purchaser or Individual representing Purchaser
 
 
 
   
 
Address:
          Telephone:           Facsimile:
    4,166,666     Number of Units           $250,000     Aggregate Purchase
Price    

 
 
10
 